Case 3:19-cv-01671-BR   Document 49-2   Filed 12/11/19   Page 1 of 2




                EXHIBIT 2
                    Case 3:19-cv-01671-BR                Document 49-2          Filed 12/11/19        Page 2 of 2




                                                                                           THE CHINA NAVIGATION CO. PTE LTD.
                                                                                           300 BEACH ROAD #27-01
                                                                                           THE CONCOURSE
                                                                                           SINGAPORE 199555
                                                                                           SINGAPORE


Hire Invoice
                    To:    Wisdom Marine Lines S.A.                                 Invoice Date: 30/10/2019
                           RM711, 7F, No. 237, Sec 2 Fu-Hsing S. Rd              Invoice Number: AMII HS04
                           TAIWAN                                                      Due Date: 06/11/2019
                                                                                      Reference:

Transit Details

            Vessel/Voyage: AMIS INTEGRITY/1901
                 C/P Date: 19/09/2019



Invoice Details

Line Item                                                                                                                Amount (USD)
Hire 25.0000000 days (07/11/19 06:48 GMT - 02/12/19 06:48 GMT) @ USD 14,000.00/day                                          350,000.00
100.00 % Off Hire Time Deduction 8.1583333 Days (18/10/19 01:42 GMT - 26/10/19 05:30 GMT)                                  -114,216.67
Hire Address Commission (3.75%)                                                                                              -13,125.00
Off Hire Address Commission (3.75%)                                                                                            4,283.13
Victualling For Period                                                                                                         1,375.00
Victualling For Off Hire                                                                                                        -448.71
IFO Cost On Redelivery 100.000 MT @ 475.00 USD/MT                                                                            -47,500.00
LSG Cost On Redelivery 90.000 MT @ 670.00 USD/MT                                                                             -60,300.00
100.0% Off Hire LSG 24.830 MT @ 670.00                                                                                       -16,636.10
Rebill, BUNKER PORT COST & DEVIATION                                                                                          -8,200.00
                                                                                                           Total Due:        95,231.65

Terms and Instructions

Payment Terms:                PAY IMMEDIATELY DUE NET
Due To:                       Wisdom Marine Lines S.A.
Beneficiary Bank:             BANK OF TAIWAN
Branch:                       OFFSHORE BANKING BRANCH
Address:
Swift Code:                   BKTWTWTP048
Account Number:               069007777987
IBAN:
ABA:
Comment:
Payment Reference:            IMPORTANT* PLS QUOTE "AMII - 1901 / Wisdom Marin / AMII HS04" ON REMITTANCE ADVICE
                              Please be vigilant against cyber fraud. Should you receive any message purporting to be from us that
Cyber Security Note:          informs you of changes to payment instructions and/or bank account, please contact your CNCo/Swire Bulk
                              representative on their regular phone number.
                              Please note that it is your sole responsibility to ensure that payment is made to our account and that your
                              obligations are only fulfilled upon our receipt of such payment.                                   AMIS0102
